SECURITIES PURCHASE AGREEMENT THIS SUBSCRIPTION AGREEMENT (this “Agreement”), is made as of May 2, 2008, by and among Apollo Drilling, Inc., a Delaware corporation (the “Company”), and Noctua Fund, LP or its designees (“Subscriber”). WHEREAS, the Company and the Subscriber are executing and delivering this Agreement in reliance upon an exemption from securities registration afforded by the provisions of Section 4(2) and/or Regulation D (“Regulation D”) as promulgated under the Securities Act of 1933, as amended (the “1933 Act”); and WHEREAS, the parties desire that, upon the terms and subject to the conditions contained herein, the Company shall issue and sell to the Subscriber, and the Subscribers shall purchase, (a) 150,000 shares of Series A Preferred Stock, par value $.001 per share of the Company, (the “Preferred Stock”), at a purchase price of $1.00 per share, pursuant to a Certificate of Designation to be approved by the Company and filed with the Secretary of State of Delaware designating the rights and privileges of the Preferred Stock, substantially in the form as annexed hereto as Exhibit A (the “Certificate”), (b) Series A-1 Warrants to purchase common stock, par value $0.001 (the “Common Stock”) of the Company (the “Warrant Shares”), at an exercise price of $.01 per share, subject to adjustment (the “Exercise Price”), in substantially the form as annexed hereto as Exhibit B (the “Investor Warrants”), and (c) 8,750,000 restricted shares (the “Restricted Shares”) of Common Stock (all such transactions, collectively, the “Offering”).The Preferred Stock, the Investor Warrants, the Restricted Shares and the Warrant Shares are collectively referred to herein as the “Securities”; and WHEREAS, simultaneously with the Closing, three of the Company’s shareholders are delivering an Irrevocable Voting Proxy and Trust Agreement in the form as annexed as Exhibit
